Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Final Office Action is in response to Application Serial 17/315,570. In response to the Examiner’s action dated 03/29/2022, Applicant filed amendments dated June 10,  2022.  Applicant amended claims 1-8.  The claims 1- 8 are pending in this application and have been rejected below.

Response to Amendments

Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered.  The claims 1 -8 are rejected under 35 U.S.C. 101, see below.
 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been fully considered and are not persuasive. The claims 1 -8 are rejected under 35 U.S.C. 103, see below.   


Response to Arguments

Rejection under 35 U.S.C. 101
On pages 10 —13, Applicant traverses, “ … the subject matter of amended claim 1 relates to a practical application of a judicial exception., because the claimed resource reservation system provides a means by which a user is able to advance a reservation to a resource available at the user’s physical location, or initiate a reservation to the physical resources. The subject matter of amended claim 1 thus provides a technical solution to facilitate the immediate reservation and use of a specific resource in the physical vicinity of the user. Accordingly, for at least the reasons discussed above, the Applicant submits that the subject matter of amended claim 1 is patent-eligible…” Claims 2-6 ultimately depend from claim 1 and thus include all of the features of 
amended claim 1. Accordingly, the Applicant submits that claims 2-6 are also directed to patent- eligible subject matter for at least the same reasons as claim 1. Independent claims 7 and 8 are also amended to recite features that parallel the features of amended claim 1 and, thus, claims 7 and 8 are likewise directed to patent-eligible subject matter for at least the same reasons discussed above with regard to claim 1. 
In view of the amendments to the claims and the foregoing discussion, the Applicant submits that this rejection is overcome, and respectfully requests the reconsideration and withdrawal of this rejection. 

Examiner respectfully disagrees. The claims 1-8 are rejected under 35 U.S.C. 101. The claims are examined in light of the  2019 Revised PEG Guidance.  As recited, the claims are directed to scheduling and adjusting a schedule, and thus, the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to certain methods of organizing human activity. The claims also disclose adjusting the schedule, and thus, the claims recite a mathematical calculation, and thus, the claims are directed to mathematical concepts. Therefore, the claims are directed to a an abstract idea.

The claims are examined for integration into a practical application, see 35 U.S.C. 101 rejection below.  The claims do not identify additional elements recited in the claim beyond the judicial exception(s).,  The claims are evaluated to determine if the disclosed additional elements integrated the exception into a practical application of the exception. The additional elements or a combination of the additional elements in the claims did not apply or rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 


The Applicant is encouraged to discuss the camera, the decoding the image code and the additional elements that are doing the decoding. Additionally, the Applicant is encouraged discuss the buttons.
The Applicant is pointed Example 37. 


Rejection under 35 U.S.C. 103
On pages 13 —16, Applicant traverses, “ …  amended, claim 1 indicates that the first circuitry of the terminal apparatus "capture[s] an image code displayed at a location of a resource, the image code including resource identification information", "acquire[s] reservation information of the resource corresponding to the resource identification information, included in the captured image code, from the information processing apparatus", and "transmit[s] a use start request to the information processing apparatus, the use start request being a request to start using the resource corresponding to the captured image code, and including user identification information of a user of the terminal apparatus" (see, e.g., the present specification from page 6, line 23, to page 7, line 14; and from page 42, line 12, to page 44, line 4). Accordingly, amended claim 1 indicates that a user who intends to use a particular resource captures an image code that is displayed at a location of a resource, and that resource identification information included in the image code is used to acquire reservation information of the corresponding resource, for example, a conference room, from the information processing apparatus. The terminal apparatus then transmits a use start request, which includes user identification information of the user of the terminal apparatus, to the information processing apparatus to request the start of using the resource.  Although CHUNG and HOLMES both relate to techniques for reserving meeting rooms, the Applicant notes that neither of CHUING and HOLMES teaches or suggests at least the feature of capturing "an image code displayed at a location of a resource, the image code including resource identification information" as recited in amended claim 1. Accordingly, in view of at Docket No.: 21RT-010Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. Because at least one claimed element is not present in the asserted combination of CHUNG and HOLMES, the subject matter of amended claim 1 would not have been obvious over the cited art. 
In view of the amendments and foregoing discussion, the Applicant respectfully submits that these rejections are overcome, and requests reconsideration and withdrawal of the rejections. Claims 2-6 depend from claim 1, and thus incorporate all the features of amended claim 1. Therefore, the subject matter of claims 2-6 would not have been obvious over the combined teachings of the cited art for at least the same reasons as discussed above. Independent claims 7 and 8 are amended to recite features that parallel the additional feature of amended claim 1. Thus, the subject matter of claims 7 and 8 would not have been obvious over the combined teachings of CHUNG and HOLMES for at least the same reasons as discussed with regard to claim 1. 
In view of the amendments and foregoing discussion, the Applicant submits that this rejection is overcome. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of this rejection.

Examiner acknowledges the Applicant’s claims. The Applicant’s amendments necessitate grounds for a new amendment.  The claims are rejected under 35 U.S.C. 103, see below.
Page 14 of 16  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 7 and 8) recite , “……. displayed at a location of a resource, … including resource identification information; acquire reservation information of the resource corresponding to the resource identification information,…  transmit a use start request to … the use start request being a request to start using the resource corresponding to… , and including user identification information of a user of App. No.: 17/315,570… determine whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding to a reservation to use the resource identified by the next reservation information that is scheduled to start after a time when the use start request is received, advance a start time of the reservation corresponding to the next reservation information , in a case where it is determined that the user identification information included in the use start request matches the user identification information included in next reservation information, and the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced...” .  Claims 1-8, in view of the claim limitations, are directed to the abstract idea of  “……. displayed at a location of a resource, …; acquire reservation information of the resource corresponding to the resource identification information,…  transmit a use start request … corresponding to… , and including user identification information of a user of App. No.: 17/315,570… determine whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding to a reservation … that is scheduled to start after a time when the use start request is received, advance a start time of the reservation corresponding to the next reservation information , in a case where it is determined that the user identification information included in the use start request matches the user identification information included in next reservation information, and the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced...”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited  “… displayed at a location of a resource, …; acquire reservation information of the resource corresponding to the resource identification information,…  transmit a use start request … corresponding to… , and including user identification information of a user of App. No.: 17/315,570… determine whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding to a reservation … that is scheduled to start after a time when the use start request is received, advance a start time of the reservation corresponding to the next reservation information , in a case where it is determined that the user identification information included in the use start request matches the user identification information included in next reservation information, and the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced...”, and this manages personal behavior and commercial or legal interactions (including agreements in the form of contracts legal obligations advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are direct to certain methods of organizing human activity.  
	
Further, the claims recite, “ … in a case where it is determined that the user identification information included in the use start request matches the user identification information included in next reservation information, and the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced..”, and thus, the claims recite a mathematical calculation, and thus, the claims are directed to a mathematical concept. 

Accordingly, the claims are directed to certain methods of organizing human activity, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ … A resource reservation system comprising: a terminal apparatus including first circuitry; and an information processing apparatus including second circuitry that is communicably connected to the information processing apparatus, wherein the first circuitry is configured to capture an image code”, “the image code”, “ included in the captured image code, from the information processing apparatus;”, “the information processing apparatus,”, “the captured image code”,” the terminal apparatus, and the second circuitry is configured to ...” in claim 1; “The resource reservation system”,  “the second circuitry is configured”,  “25a display”, “a first button:, “a second button”,  in claim 2; “the resource reservation system”, “the second circuitry is configured”,   in claim 3;  “The resource reservation system”, “the first circuitry”, “a button”, “the second circuitry” ,”the terminal apparatus to display the first button and the second button”, “the button”, in claim 4; “the resource reservation system” , “the second circuitry”, in claim 5; “the resource reservation system”, “the second circuitry,”  in claim 6; “ A method for controlling resource reservation performed by an information processing apparatus, the method comprising”, “a terminal apparatus communicably connected to the information processing apparatus for reservation information”,  “an image code”, “by the terminal apparatus ...”,  in claim 7;   “A non-transitory computer-executable medium storing a program storing instructions, when executed by an information processing apparatus, that cause the information processing apparatus to:”,  “a terminal apparatus communicably connected to the information processing apparatus for reservation information”,  “ an image code”, “by the terminal apparatus …”, 20in claim 8; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea.  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the  “… receiving a reservation information request …”, “transmitting the reservation information”, “… receiving, a use start request…”, “ … updating the next reservation …”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The invention as claimed does not integrate a judicial exception into a practical application, and the claims do not recite an improvement in the function of the computer itself or any other technology or technical field.  


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -  See MPEP 2106.05 (f)


Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions  as evinced by Chung (US 2020/0,118,045 A1) the hardware module may be implemented mechanically, electronically, or with any suitable combination thereof. For example, a hardware module may include dedicated circuitry or logic that is configured to perform certain operations . e phrase “hardware module” should be understood to encompass a tangible entity capable of performing certain operations and may be configured or arranged in a certain physical manner, be that an entity that is physically constructed, permanently configured (for example, hardwired), and/or temporarily configured (for example, programmed) to operate in a certain manner or to perform certain operations described herein. As used herein, “hardware-implemented module” refers to a hardware module. Considering examples in which hardware modules are temporarily configured (for example, programmed), each of the hardware modules need not be configured or instantiated at any one instance in time. For example, where a hardware module includes a programmable processor configured by software to become a special-purpose processor, the programmable processor may be configured as respectively different special-purpose processors (for example, including different hardware modules) at different times. Software may accordingly configure a particular processor or processors, for example, to constitute a particular hardware module at one instance of time and to constitute a different hardware module at a different instance of time. A hardware module implemented using one or more processors may be referred to as being “processor implemented” or “computer implemented.”.., Chung [090]-[0101]. 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to “… receiving a reservation information request …”, “transmitting the reservation information”, “… receiving, a use start request…”, “ … updating the next reservation …”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 10,311,383 B2)  in view of  Chung and Ems Software (2017, Mobile App: Using a QR Code to Book a Meeting).

Regarding Claim 1, (Currently Amended)
A resource reservation system comprising: a terminal apparatus including first circuitry; and 5an information processing apparatus including second circuitry, that is communicably connected to the information processing apparatus, wherein the first circuitry is configured to capture an image code displayed at a location of a resource, the image code including resource identification information;  acquire reservation information of the resource corresponding to the resource identification information , included in the captured image code, from the information processing apparatus; transmit a use start request to the information processing apparatus, the use start request being a request to start using the resource corresponding to the captured image code and including user identification information of a user of the terminal apparatus, and the second circuitry is being 10configured to: determine whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding to a reservation to use the resource identified by the next reservation information that is scheduled to start a time when the use start request is received; advance a start time of the reservation corresponding to the next reservation information, in a case where the determined that the user identification information is included in the use start request matched the user identification information included in next reservation information and the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced.  

These claims are substantially similar to claim 7, and thus, is rejected for the reasons set forth above regarding claim 7. While claim 1 is directed to a resource reservation system comprising: a terminal apparatus including first circuitry; and 5an information processing apparatus including second circuitry, the first circuitry of the terminal apparatus being configured to transmit, to the information processing apparatus, Holmes discloses a resource reservation system as claimed [Figure 20A-20B] , [column 101 lines 23-35] and [Figure 1A and the associated text]
]. 


Regarding Claim 2, (Currently Amended)

The resource reservation system of claim 1, wherein  the resource is a meeting room, and in a case in which the identification information of the user is included in the next reservation information and the meeting room is not reserved for [[the]]a current time, the second circuitry is further configured to: Page 3 of 16Docket No.: 21RT-010 App. No.: 17/315,570send, a display request to request display of a first button and a second button to the terminal apparatus[[,]] the first button allowing the user to start a next meeting earlier than a scheduled time in the next reservation information and use the meeting room, and the second button allowing the user to use the meeting room for a meeting different from the next meeting[[,]]; 

[Holmes column 73 lines 5-12] and Holmes [column 73 lines 38-68]


the first circuitry is further configured to: display the first button and the second button on a display of the terminal apparatus in response to receiving the display request-j[,] and the second circuitry is further configured to: advance the start time of the reservation of the next reservation information in response to receiving a user operation of the displayed first button[[;]], and make a new reservation for the meeting room for a time period between the current time and the start time of the reservation of the next reservation information in response receiving a user operation of the displayed second button

Holmes teaches a touch sensitive display system 112… that accepts input from the user based on haptic/tactile contact. Holmes Figure 6A,teaches the meeting status interface 605 further includes: the current time (e.g., 9:47); a status indicator 614 indicating a current availability or reservation status of meeting space 1, building A; a claiming affordance 616, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 614 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress); and a schedule affordance 618, which, when activated (e.g., with an upward swipe gesture or a predefined gesture such as a one finger tap gesture), causes a reservation schedule associated with meeting space 1, building A to be displayed (e.g., FIG. 6C). In FIG. 6A, the status indicator 614 indicates that meeting space 1, building A is currently reserved for person X and that person X has to check-in before 10:07. In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.”, Holmes [Figure 6A], [Column 50 lines 44-59] [Column 51 lines 1-10] and 

Holmes discloses in some embodiments, when the “find space” affordance 610 is activated (e.g., with a contact), a find-a-space interface 6105 replaces display of the meeting status interface 605 (e.g., FIG. 6T). In some embodiments, when the “find space” affordance 610 is activated (e.g., with a contact), a list of available meetings spaces is overlaid on the meeting status interface 605 (e.g., FIG. 7X). As shown in FIG. 6A,, Holmes [Figure 6A], [column 32 lines 50-68]

	Holmes Figure 6A teaches the buttons 608a-c, 610, 612, 616, 618.








Regarding Claim 4, (Currently Amended)
The resource reservation system of claim 2, wherein the first circuitry is further configured to: acquire identification information of the resource, the identification information identifying a particular one of a plurality of resources; request the information processing apparatus for reservation information with the acquired identification information of the resource; 

Holmes [Figure 15A-15B], [column 73 lines 30-40], [column 73 lines 1-15], [column 73 lines 55-68] and [Figure 18], [Holmes column 74 lines 10-20] 


display the requested reservation information; and display a button for accepting the start of use in a case in which no reservation is present for the current time, and the second circuitry

Holmes [Figure 15A-15B], [column 73 lines 30-40], [column 73 lines 1-15], [column 73 lines 55-68]  and Holmes [Figure 6A], [Column 50 lines 44-59] [Column 51 lines 1-10] 

Holmes teaches meeting room is available 9:30 – 10:am and the user can check in at prior to the start of the 10am meeting.,  Holmes [Figure 6A],  [Column 73 lines 5-12]




Regarding Claim 5, (Currently Amended)

The resource reservation system of claim 1, wherein in a case in which the second circuitry advances the start time of the reservation of the next reservation information after a current time, the second circuitry is configured to advance an end time of the reservation of the next reservation information after the current time by a same time period as a time period by which the reservation of the next reservation information is advanced.


Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622 ,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting space 1, building A was available prior to the reservation. Holmes [Figure 6A – 616]

Holmes teaches this example, the user interface displayed by the interior device includes a check-out affordance provided to end a meeting early (e.g., the check-out affordance 1528 in FIG. 15D). In some embodiments, after check-out, the meeting space is released for local takeover or remote reservation., Holmes Figure 15D  




Regarding Claim 6,  (Currently Amended)

The resource reservation system of claim 1, wherein in a case in which the second circuitry of advances the start time of a reservation of the next reservation information after the time when the request is received, the second circuitry is configured to advances the start time the start time to the time 35when the request is received.  

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting space 1, building A was available prior to the reservation. Holmes [Figure 6A – 616], [Holmes column 73 lines 5-12].   and Holmes [column 73 lines 38-68]




Regarding Claim 7,  (Currently Amended)

A method for controlling resource reservation performed by an information processing apparatus, the method comprising:  receiving a reservation information request from a terminal apparatus communicably connected to the information processing apparatus for reservation information associated with a resource, the reservation information request … displayed at a location of the resource that is captured by the terminal apparatus, wherein … includes resource identification information, transmitting the reservation information associated with the resource corresponding to the resource identification information, … , to the terminal apparatus;

Holmes discloses Fig 15A, the meeting status interface 1518 … when activated causes a reservation schedule associated with the Ganymede meeting space., Holmes [column 71 lines 50-54],  Holmes teaches when activated (e.g., with a contact) the meeting space affordance causes the a log for the Ganymede meeting space to be displayed. …  [column 72 lines 12-68]


receiving, a use start request from the terminal apparatus, the use start request being a request to start using the resource an including user identification information of a user of the terminal apparatus [[,]]

Holmes discloses as shown in 15A, the meeting space interface 1518 …includes a calendar affordance 1510, which when activated (e.g., with a contact), causes the reservation schedule associated with the Ganymede meeting space . …  [column 72 lines 12-68]  and Holmes [column 73 lines 55-68]. 


determining whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding Page 6 of 16Docket No.: 21RT-010 App. No.: 17/315,570 to a reservation to use a resource identified by the next reservation information that is scheduled after a time when the use start request is received; 

Holmes figure 15A-15B illustrates  …  in some embodiments, prior to being able to claim or check-in to a reservation, a user is authenticated as the reservation organize and  in FIG. 15B, the status indicator 1512 indicates that the Ganymede meeting space is “RESERVED” for A. Broccoli and that A. Broccoli has until 10:07 to check-in. In FIG. 15B, the claiming affordance 1514 also prompts the user to “slide to check-in.”, Holmes [column 73 lines 30-40] and [column 73 lines 1-15] and Holmes discloses  FIG. 15B also illustrates the first electronic device 502-A-1 detecting a left-to-right swipe gesture over the claiming affordance 1514 with a contact 1526. FIG. 15C shows that the status indicator 1512 displayed by the first electronic device 502-A-1 and the second electronic device 504-A-1 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15C. FIG. 15C., Holmes [column 73 lines 55-68]. 

Holmes discloses the meeting manifest interface corresponds to the authorized meeting manifest interface 1858 in FIG. 18D if the user has been confirmed as a participant of the upcoming reservation.,   [Holmes column 74 lines 10-20] 

advancing a start time of the reservation corresponding to the next reservation information in a case where it is determined that the user identification information is included in the start request matches the user identification information included in next reservation information and the resource is not reserved at the time when the start request is received; 

Holmes discloses he status indicator 1512 indicates “RESERVED” when the current time (e.g., 9:46) is between the early check-in threshold 1522 and the check-in deadline 1524. Furthermore, in some embodiments, the claiming affordance 1514 is enabled to check-in to an upcoming reservation while the meeting space is available.; Holmes Fig 15B- 15C discloses user checks-in to an upcoming reservation of the meeting space while the meeting space is unoccupied. … the user checked-in to the reservation starting at 10:00, and the user claimed the Ganymede meeting space prior to the start of the reservation because the Ganymede meeting space was available prior to the reservation start time, Holmes [column 73 lines 38-68] 

Holmes teaches the early check-in threshold 622 and the check-in deadline 624. Furthermore, in some embodiments, the claiming affordance 616 is enabled to check-in to an upcoming reservation while the meeting space is available and the current time is between the early check-in threshold 622,  and  Holmes teaches As such, the user checked in for the reservation starting at 10:00 and claimed meeting space 1, building A prior to the start of the reservation because meeting space 1, building A was available prior to the reservation. Holmes [Figure 6A – 616], [Holmes column 73 lines 5-12].

and updating the next reservation information to indicate the start of  using the resource identified by the next reservation information in which the start time is advanced.

Holmes [Figure 6A – 616], [Holmes column 73 lines 5-12], Holmes [column 73 lines 38-68], [Figure 15A-C]


	Although highly suggested, Holmes does not explicitly teach:
“ … including an image code” , “the image code”, “…included in the captured image code…” 

EMS Software teaches:
“ … including an image code” , “the image code”, “…included in the captured image code…” 

EMS teaches a use out zoom QR code to book meetings and check into meetings. EMS [0:43-0:59]

Holmes teaches selecting a room reservation prior to the scheduled meeting time. EMS teaches using a QR Code image and mobile device to manage meetings reservations. It would have been obvious to combine checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes, with using a QR code image and a mobile device, as taught by EMS to manage meetings resources, EMS [1:04 -1:07].



Regarding  Claim 8, (Currently Amended)

A non-transitory computer-executable medium storing a program storing instructions, when executed by an information processing apparatus, that cause the information processing apparatus to: receive a reservation information request from a terminal apparatus communicably connected to the information processing apparatus for reservation information associated with a resource, the reservation information request including an image code displayed at a location of the resource that is captured by the terminal apparatus, wherein the image code includes resource identification information; Page 7 of 16Docket No.: 21RT-010 App. No.: 17/315,570 transmit the reservation information associated with the resource corresponding to the resource identification information, included in the captured image code, to the terminal apparatus, receive a use start request from the terminal apparatus, the use start request being a request to start using the resourc, and including identification information of a user of the terminal apparatus[[,]], determine whether the user identification information included in the use start request matches user identification information included in next reservation information corresponding to a reservation to use a resource identified by the next reservation information that is scheduled to start after a time when the use start request is received, advance a start time of the reservation corresponding to the next reservation information in a case where it is determined that the user identification information included in the use start request matches the user identification information included in next reservation informationand the resource is not reserved at the time when the use start request is received; and update the next reservation information to indicate the start of using the resource identified by the next reservation information in which the start time is advanced.

These claims are substantially similar to claim 7, and thus, is rejected for the reasons set forth above regarding claim 7. While claim 8 is directed to A non-transitory computer-executable medium storing a program storing 15instructions, when executed by an information processing apparatus, that cause the information processing apparatus, Holmes discloses a non-transitory computer-executable medium storing a program as [Figure 20A-20B] , [column 101 lines 23-35] and [Figure 1A and the associated text]


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 10,311,383 B2)  in view of  EMS Software (2017, Mobile App: Using a QR Code to Book a Meeting) and in further view of Chung  (US 2020/0,118,045 A1).

Regarding Claim 3,  (Currently Amended)

The resource reservation system of claim 1, wherein in a case in which, of two successive reservation information, an end time of an 5earlier reservation information matches the start time of a later reservation information, and the two successive reservation  information … the second circuitry is configured to permit the start of use of the resource in the later reservation information at a predetermined timing.  

Holmes teaches  status indicator is “MEETING IN PROGRESS,” if a user checks in for a next reservation, the status indicator maintains (812) being “MEETING IN PROGRESS.” While the status indicator is “MEETING IN PROGRESS,” if the reservation ends and the next reservation is already checked in, the status indicator maintains (810) being “MEETING IN PROGRESS., Holmes [column 49 lines 1-40]

Although highly suggested, Holmes does not explicitly teach:
“… includes a same reservation-making user or a same participant, …”

Chung teaches:
“… includes a same reservation-making user or a same participant, …”

Chung teaches the system can be configured to accommodate updates and other changes in the meeting configuration, room availability, or other user preferences. This mechanism will be provided to the user in a manner that maximizes convenience and efficiency. For example, the option to automatically book a room can be presented to an organizer as he or she is scheduling the meeting, during their review of a previously scheduled or recurring meeting (two successive reservation), and/or while viewing reminders, calendar updates., Chung [024];, [Figure 2 – item 214, 220]



Holmes teaches selecting a room reservation prior to the scheduled meeting time. EMS teaches using a QR Code image and mobile device to manage meetings reservations. It would have been obvious to combine checking into the meeting room earlier than the scheduled meeting start, as taught by Holmes, with using a QR code image and a mobile device, as taught by EMS to manage meetings resources, EMS [1:04 -1:07]. Chung teaches room reservations during the creation of a scheduled meeting.  It would have been obvious to combine reserving a meeting room using a QR code app, as taught by Holmes and EMS, with scheduling recurring meeting, as taught by Chung to maximize convenience and efficiency of booking meetings, Chung [024].



 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623